IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-10668
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAMES L. WILD,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CV-0177-X
                        - - - - - - - - - -

                           February 2, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     James L. Wild’s, federal prisoner # 44968-019, motion for

leave to file a brief in excess of the page limit is GRANTED.

Wild appeals the district court’s denial of his motion for a new

trial pursuant to Fed. R. Crim. P. 33.    We have reviewed the

record and the briefs of the parties and find no reversible

error.   Accordingly, we AFFIRM for the reasons stated by the

magistrate judge and adopted by the district court.      See United

States v. Wild, No. 3-94-CR-0177-X (N.D. Tex., May 22, 1998).

Wild’s remaining motions are DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.